— In a negligence action to recover damages for personal injuries, the defendants and third-party plaintiffs appeal from an order of the Supreme Court, Kings County (Bernstein, J.), dated November 28, 1988, which denied their motion to preclude the third-party defendants City of New York and Willets Point Contracting Corp. from adducing proof at trial unless they complied with their discovery requests.
*592Ordered that the order is affirmed, with costs payable to Willets Point Contracting Corp.
The record before this court demonstrates that the discovery requests of the defendants and third-party plaintiffs have been complied with by the third-party defendants. Accordingly, we conclude that the Supreme Court acted properly in denying the defendants and third-party plaintiffs’ motion for a conditional preclusion order. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.